By JUDGE THOMAS D. HORNE
The Court will grant the Motion to Suppress filed by the defendant. This case is distinguishable from a' previous case alluded to by counsel. Commonwealth v. Sullivan, Criminal No. 6816.  While it has been determined that a person does not possess a reasonable expectation of privacy in trash left for collection outside his home, this rule is inapplicable to the instant action. See, California v. Greenwood, 486 U.S. 35 (1988).
While one might fairly characterize the items seized as refuse and the container in which they were found a "trash bag," such identifying characteristics do not per se exempt their seizure from ambit of the exclusionary rule. The location of the bag at the time of seizure by the police would not indicate it had been abandoned by the occupant of the premises for collection. A fair review of the evidence preponderates in favor of there not only having been a physical entry upon the curtilage but an invasion of area in which the defendant might claim a legitimate expectation of privacy. Cf. United States v. Kramer, 711 F.2d 789 (7th Cir. 1983).